Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the prior art of Okamoto et al. (JP 2012-006149), Akatsuka et al. (JP 2015-106629), and Effenberger et al. (US 5106673).
Okamoto discloses a fluororesin/polyimide wiring board that has at least 5 layers and alternating fluororesin and polyimide layers.  The total fluororesin layers comprise up to 60% of the total thickness of the board.  However, Okamoto is silent to the board having higher than 60% fluororesin layers comprising the total thickness.  Akatsuka discloses a multilayer wiring board comprising fluororesin and polyimide layers.  The fluororesin layers each have a thickness of 10 to 50 microns and the polyimide layers have a thickness of 10 to 100 microns.  However, Akatsuka discloses the outer layers of the board are polyimide layers.  Effenberger discloses a polyimide and fluoropolymer laminate comprising at least one of each type of layer, wherein at least one outer surface can be a fluoropolymer.  However, Effenberger is silent to the claimed thickness ratio.  As such, the prior art is silent to the specific elements as claimed and the claims are considered novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783